Citation Nr: 1016183	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as a right shoulder disorder.

2.  Entitlement to service connection for a left knee 
disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

In January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript is in the claims file.

Upon review of the record, the Board finds that the issue 
involving the Veteran's right shoulder is more appropriately 
considered as entitlement to service connection for a 
cervical spine disorder, claimed as a right shoulder 
disorder, as reflected on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for further evidentiary development is required in 
this case, for reasons explained below.  

The Veteran essentially contends that he developed right 
shoulder problems due to frequent heavy lifting during his 
period of active military service which later progressed to, 
or was an initial manifestation of, a cervical spine 
disorder.  He also 

contends that he sought treatment for a left knee injury in 
service and that the injury caused his current left knee 
disability. 

The Veteran's service treatment records (STRs) show that he 
sought treatment for a twisted left knee in March 1964 and 
right shoulder pain in October 1967.  VA treatment records 
also include findings of mild to moderate degenerative 
changes of the left knee and mild degenerative changes 
involving the patellofemoral joint space.  Private treatment 
records further include a 2009 diagnosis of cervical 
radiculopathy and cervicalgia/neck pain, which includes 
consideration of pain involving the right shoulder.  

Thus, the evidence shows that the Veteran had treatment for 
pain in the right shoulder and left knee during service, has 
current complaints of right shoulder and left knee pain, and 
is currently diagnosed with a left knee disability and an 
upper back disability involving the right shoulder.  However, 
he has not been afforded with a VA medical examination and 
medical nexus opinion in connection with his claim.  In 
consideration of the foregoing, the Board finds that a remand 
for a medical examination and medical nexus opinion is 
warranted in this case.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment 
records pertaining to any treatment the 
Veteran has received for his cervical 
spine disability and left knee from 
October 2009 to the present.  The search 
should include any archived or retired 
records.  Once obtained, the treatment 
records should be associated with the 
claims folder.  Any and all negative 
responses should be properly documented in 
the claims file, to include preparing a 
memorandum of unavailability and following 
the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate. 

2.  Schedule the Veteran for an 
appropriate medical examination for his 
claimed left knee disorder.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any 
right knee disorder which has been 
demonstrated by the Veteran since 
filing his claim, and express an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that any 
current left knee disorder was caused 
by, or was initially manifested during, 
his active military service, to include 
consideration of any symptomatology 
shown therein or any incident therein; 
or whether such causation or initial 
manifestation is unlikely (i.e., less 
than a 50-50 probability).

b.  The examiner should provide a 
thorough discussion of the Veteran's 
medical history pertaining to the left 
knee in the examination report, to 
include the March 1964 service 
treatment record entry, and confirm 
that the claims folder has been 
reviewed.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.  Also, schedule the Veteran for an 
appropriate medical examination for his 
cervical spine disorder, claimed as a 
right shoulder disability.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any 
cervical spine disorder which has been 
demonstrated by the Veteran since 
filing his claim, and express an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that any 
current cervical spine disability was 
caused by, or was initially manifested 
during, his active military service, to 
include consideration of any 
symptomatology shown therein or any 
incident therein (i.e., frequent heavy 
lifting, as contended by the Veteran); 
or whether such causation or initial 
manifestation is unlikely (i.e., less 
than a 50-50 probability).

b.  The examiner should provide a 
thorough discussion of the Veteran's 
medical history pertaining to the right 
shoulder/cervical spine in the 
examination report to 


include the October 1967 service 
treatment record entry, and confirm 
that the claims folder has been 
reviewed.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

4.  After the above notification and 
development has been accomplished to the 
extent possible, the Veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given an appropriate period 
of time for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

